
	
		II
		110th CONGRESS
		1st Session
		S. 1831
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act,
		  to improve disclosures for private student loans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Private Student Loan Disclosure
			 Enhancement Act of 2007.
		2.Application of Truth
			 in Lending Act Section 104(3)
			 of the Truth in Lending Act (15 U.S.C. 1603(3)) is amended
			 by inserting before the period at the end the following , and other than
			 private education loans, as that term is defined in section 128(e), regardless
			 of the amount financed.
		3.Enhanced disclosures
			 for private student loans
			(a)In
			 generalSection 128 of the
			 Truth in Lending Act (15 U.S.C. 1638) is amended by adding
			 at the end the following:
				
					(e)Terms and disclosure with respect to
				private student loans
						(1)Disclosures
				required in private student loan applications and
				solicitationsIn any application for a private student loan, or a
				solicitation for a private student loan without requiring an application, the
				lender shall disclose to the borrower, clearly and conspicuously—
							(A)the potential
				range of annual percentage rates of interest applicable to the private student
				loan;
							(B)whether the rate
				of interest applicable to the private student loan is fixed or variable;
							(C)limitations on
				interest rate adjustments, both in terms of frequency and amount, or the lack
				thereof;
							(D)requirements for
				a parent or co-borrower, including any changes in the applicable interest rates
				without a parent or co-borrower;
							(E)all potential
				finance charges, late fees, penalties, and adjustments to principal, based on
				transgressions of the borrower;
							(F)fees or range of
				fees (along with basis for variations in fees) applicable to the private
				student loan;
							(G)the term of
				loan;
							(H)whether interest
				will accrue while the student to whom the private student loan relates is
				enrolled at an institution of higher education;
							(I)payment deferral
				options, including whether the deferment would apply to interest or principal,
				or both;
							(J)if only principal
				may be deferred, whether the student may postpone the payment of interest by
				capitalization of the interest;
							(K)whether deferrals
				may be extended for additional periods of enrollment at an institution of
				higher education;
							(L)the duration of
				any payment grace period;
							(M)eligibility
				criteria for the private student loan;
							(N)3 examples of the
				total cost of the private student loan over the life of the loan—
								(i)2
				of which shall be calculated using the same principal amount, one of those
				using the maximum possible rate of interest (or 36 percent, if no maximum
				amount is specified in the terms of the loan); and
								(ii)calculated both
				with and without capitalization of interest if that is an option for postponing
				interest payments;
								(O)in any case in
				which the applicable rate of interest is variable, a disclosure that interest
				rates are variable and that any projected cost at less than the maximum rate of
				interest is likely to go up significantly;
							(P)a statement that
				an institution of higher education may have school-specific student loan
				benefits and terms not detailed on the disclosure form; and
							(Q)such other
				information as the Board shall prescribe, by rule, as necessary for consumers
				to make informed borrowing decisions.
							(2)Disclosures at
				the time of private student loan approvalContemporaneously with
				the approval of a private student loan application, and before the loan
				transaction is consummated, the lender shall disclose to the borrower, clearly
				and conspicuously—
							(A)the applicable
				rate of interest;
							(B)whether the rate
				of interest applicable to the private student loan is fixed or variable;
							(C)limitations on
				interest rate adjustments, both in terms of frequency and amount, or the lack
				thereof;
							(D)the principal
				amount for repayment;
							(E)the applicable
				annual percentage rate (or APR) with respect to the private
				student loan;
							(F)applicable
				finance charges, late fees, penalties, and adjustments to principal, based upon
				borrower transgressions;
							(G)fees upon
				disbursement of the private student loan;
							(H)the term of the
				private student loan;
							(I)the monthly
				payment, calculated using the rate of interest in effect on the date of
				approval, initially required after the student to whom the private student loan
				relates is no longer enrolled at an institution of higher education, and the
				maximum monthly payment to which such amount could increase if rates are
				variable, which amounts shall be calculated—
								(i)using the
				principal amount that will be in effect at that post-enrollment time
				(incorporating accrual of interest during the educational years, if
				applicable), rather than at the time of consummation of the loan; and
								(ii)in the case of a
				variable rate private student loan that has no cap on the rate of interest,
				assuming a maximum interest rate of 36 percent;
								(J)an estimate of
				the total amount for repayment, at both the interest rate in effect on the date
				of approval, and at the maximum possible rate of interest if the rate is
				variable (assuming a maximum rate of 36 percent if no maximum rate is specified
				by the terms of the loan);
							(K)any principal and
				interest payments required while the student to whom the private student loan
				relates is enrolled at an institution of higher education and interest which
				will accrue during such enrollment;
							(L)payment deferral
				options, including whether the deferment would apply to interest or principal,
				or both;
							(M)if only principal
				may be deferred, whether the student may postpone the payment of interest by
				capitalization of the interest;
							(N)whether deferrals
				may be extended for additional periods of enrollment at an institution of
				higher education;
							(O)the duration of
				any payment grace period;
							(P)any penalty for
				early repayment of the private student loan;
							(Q)whether monthly
				payments are graduated;
							(R)that the borrower
				shall have 30 calendar days following the date on which the application for the
				private education loan is approved and the borrower receives the disclosure
				documents required under this subsection for the loan, to accept the terms of
				the private education loan and consummate the transaction, and the rates and
				terms of the loan may not be changed by the lender during that period;
				and
							(S)such other
				information as the Board shall prescribe, by rule, as necessary for consumers
				to make informed borrowing decisions.
							(3)Format of
				disclosuresDisclosures required under paragraphs (1) and (2)
				shall appear in a clearly legible (not less than 12-point font), uniform
				format, subject to section 122(c).
						(4)Effective
				period of approved rate of interest and loan termsWith respect
				to a private student loan, the borrower shall have 30 calendar days following
				the date on which the application for the private education loan is approved
				and the borrower receives the disclosure documents required under this
				subsection for the loan to accept the terms of the loan and consummate the
				transaction, and the rates and terms of the loan may not be changed by the
				lender during that period, subject to the rules of the Board.
						(5)DefinitionsFor
				purposes of this subsection—
							(A)the term
				institution of higher education has the same meaning as in section
				102 of the Higher Education Act of 1965 (20 U.S.C.
				1002);
							(B)the term
				lender means a creditor, other than an issuer of credit under a
				residential mortgage transaction, and any agent thereof; and
							(C)the term
				private education loan means a private loan provided by a lender
				that—
								(i)is not made,
				insured, or guaranteed under any Federal, State, or local government unit,
				including under subtitle B of title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et seq.); and
								(ii)is issued by a
				lender for postsecondary educational expenses to a student, or the parent of
				the student, regardless of whether the loan is provided through the educational
				institution that the student attends or directly to the student or parent from
				the
				lender.
								.
			(b)Regulations To
			 carry out private education loan disclosures
				(1)In
			 generalThe Board of
			 Governors of the Federal Reserve System (in this section referred to as the
			 Board) shall issue regulations in final form to carry out section
			 128(e) of the Truth in Lending Act, as added by this
			 section, not later than 6 months after the date of enactment of this
			 Act.
				(2)Development and
			 testing of disclosure statementThe Board shall, in issuing
			 regulations under paragraph (1), develop and test for readability a disclosure
			 statement for student borrowers that is consistent with the requirements of
			 section 122(c) of the Truth in Lending Act (15 U.S.C.
			 1638(c)).
				(c)Conforming
			 amendmentSection 122(c) of
			 the Truth in Lending Act (15 U.S.C. 1632(c)) is amended by
			 inserting and in section 128(e) before shall
			 be.
			4.Enforcement of
			 requirements for private education loansSection 130 of the Truth in
			 Lending Act (15 U.S.C. 1640) is amended—
			(1)in subsection (a), in the fourth sentence
			 of the undesignated matter at the end, by inserting or section
			 128(e), before or for failing; and
			(2)in subsection (e), in the first sentence,
			 by inserting before the period the following: , except that, in the case
			 of a private education loan (as defined in section 127(e)), such an action may
			 be brought not later than one year after the date on which the first monthly
			 payment on the loan is due after the student to whom the private student loan
			 relates is no longer enrolled at an institution of higher education, unless
			 full repayment begins earlier with no deferral of interest or
			 principal.
			5.Disclosures of
			 Federal loan availability
			(a)Disclosure
			 requiredThe Board shall issue regulations in final form not
			 later than 6 months after the date of enactment of this Act to require each
			 lender to disclose in accordance with subsection (b), contemporaneously with
			 the disclosures required under paragraphs (1) and (2) of section 128(e) of the
			 Truth in Lending Act (as added by this Act), that the
			 student borrower may be eligible for a Federal education loan.
			(b)Development and
			 testing of disclosure statementThe Board shall, in issuing
			 regulations under subsection (a), develop and test for readability a disclosure
			 statement for student borrowers that—
				(1)encourages
			 students to maximize their use of Federal education loans;
				(2)discloses that
			 Federal educational loans are less costly than private education loans;
			 and
				(3)discloses the
			 average rate of interest for Federal educational loans.
				(c)FormatThe
			 disclosures developed under this section shall be made in clear language and in
			 a conspicuous location separate from the disclosures made under section 128(e)
			 of the Truth in Lending Act, as added by this Act, using
			 at least size 12 point font.
			(d)DefinitionsAs
			 used in this section—
				(1)the term
			 Board means the Board of Governors of the Federal Reserve System
			 ;
				(2)the term
			 Federal education loan means a loan that is —
					(A)made, insured, or
			 guaranteed under title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1070 et seq.); and
					(B)is issued for
			 postsecondary educational expenses to a student, or the parent of the student,
			 regardless of whether the loan is provided through the educational institution
			 that the student attends or directly to the student or parent from the
			 lender;
					(3)the term
			 institution of higher education has the same meaning as in section
			 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002);
				(4)the term
			 lender means a creditor, other than an issuer of credit under a
			 residential mortgage transaction, and any agent thereof, as those terms are
			 defined in section 103 of the Truth in Lending Act;
			 and
				(5)the term
			 private education loan means a private loan provided by a lender
			 that—
					(A)is not made,
			 insured, or guaranteed under any Federal, State, or local government unit,
			 including under subtitle B of title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1070 et seq.); and
					(B)is issued by a
			 lender for postsecondary educational expenses to a student, or the parent of
			 the student, regardless of whether the loan is provided through the educational
			 institution that the student attends or directly to the student or parent from
			 the lender.
					
